Title: From James Madison to Alexander J. Dallas, 9 April 1816
From: Madison, James
To: Dallas, Alexander J.


                    
                        
                            Dear Sir
                        
                        
                            April 9. 1816
                        
                    
                    I have received your letter of yesterday communicating your purpose, of resigning the Department of the Treasury. I need not express to you the regret at such an event, which will be inspired by my recollection of the distinguished ability and unwearied zeal, with which you have filled a

station, at all times deeply responsible in its duties, through a period rendering them peculiarly arduous & laborious.
                    Should the intention you have formed, be nowise open to reconsideration, I can only avail myself of your consent to prolong your functions, to the date & for the object which your letter intimates. It cannot but be advantageous, that the important measure in which you have had so material an agency, should be put into its active State by the same hands.
                    Be assured Sir that whatever may be the time of your leaving the Department, you will carry from it my testimony of the invaluable services you have rendered your Country, my thankfulness for the aid they have afforded in my discharge of the Executive trust, and my best wishes for your prosperity & happiness.
                    
                        
                            James Madison
                        
                    
                